Henry Tasker, J.
Judgment creditor moves to punish the judgment debtor for contempt for failure to appear and be examined in supplementary proceedings pursuant to a subpoena duces tecum duly served. The court is in receipt of a letter from the judgment debtor’s daughter indicating that the judgment debtor is in poor health and is the recipient of public assistance. The court is likewise in receipt of a letter from the Suffolk County Department of Social Services, indicating that the judgment debtor is unable to engage in gainful employment; that her income from a lodger is $43 per month and from her daughter who lives with her, $30 per week; that she receives $106.50 per month in home relief from the County Social Services Department; and that she has, euphemistically, been “ known ” to the Welfare Department since 1949.
The motion to punish the judgment debtor for contempt is denied. Pursuant to sections 137 and 137-a of the Social Services Law, plaintiff judgment creditor is enjoined from taking any further proceedings to enforce its judgment without leave of the court. Such leave will be granted only on specific proof of changed circumstances, and evidence that the judgment debtor is no longer a recipient of public assistance or care.